Citation Nr: 0928650	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, and, if 
so, entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran requested a personal hearing before a Member of 
the Board in April 2008.  The Veteran failed to report for 
his scheduled hearing in July 2008.  The request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed May 2002 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
diabetes mellitus, to include as being secondary to herbicide 
exposure.

2. Evidence received since the May 2002 rating is new and 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for diabetes 
mellitus, to include herbicide exposure.


CONCLUSIONS OF LAW

1. The May 2002 rating decision which denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).

2. The evidence received subsequent to the May 2002 rating 
decision is new and material; the claim for service 
connection for diabetes mellitus is therefore reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claim arises from the denial of an application to 
reopen a claim for service connection for diabetes mellitus.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  Adequate Kent notice was provided August 
2005 for the Veteran's claim for entitlement to service 
connection for peripheral neuropathy.  However, the letter 
did not fully address the Court's Kent directives with regard 
to the issue of entitlement to service connection for 
diabetes mellitus.  

In the instant case, the appellant's claim is being granted 
to the extent that it is being reopened.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.

II. New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Moreover, there exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure.  See 38 
U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6) and 3.309(e) (2008).  That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, 
type II, will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  A Veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (2008).

In the present case, the Veteran filed an original claim for 
diabetes mellitus type I in May 2001.  At that time, he 
listed nine treatment providers, and noted that every 
provider was treating him for diabetes mellitus, type I.  
That claim was denied via a May 2002 rating decision because 
the Veteran's service treatment records were negative for a 
diagnosis of diabetes mellitus type I, and because type I 
diabetes does not qualify for a presumption with regard to 
herbicide exposure in Vietnam.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's May 2002 rating decision is final.  See 
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

As noted above, at the time of the May 2002 denial, the RO 
found that there was no evidence of a current diagnosis of 
diabetes mellitus type II, and therefore presumptive service 
connection on the basis of herbicide exposure was not 
applicable.  Evidence of record at that time included service 
treatment records and a post-service VA examination.  Service 
treatment were negative for either diabetes mellitus type I 
or type II.  Further, the record did not contain a medical 
opinion linking a diagnosis of diabetes to his period of 
active service.  Although a VA examination was provided in 
November 2001, the examiner did not proffer a nexus opinion 
or identify the diabetes variant.  Private medical evidence 
at that time either contained diagnoses of diabetes mellitus, 
type I, or was simply inconclusive.

The Veteran filed a claim to reopen his previously-denied 
claim for service connection for diabetes in June 2005.  

Since the prior, final denial, new evidence has been added to 
his claims file.   The Veteran's file now contains private 
medical reports, VA outpatient treatment reports, and two VA 
medical opinions.  Regarding his claim for service connection 
for diabetes, although two VA medical opinions diagnosed the 
Veteran with diabetes mellitus, type I, several 
contemporaneous private treatment reports diagnosed the 
Veteran with diabetes mellitus, type II.  See VA medical 
opinions, March 2006, July 2007; private treatment reports, 
June 2005, June 2006, July 2006, May 2007, December 2007, 
January 2008.  

As such, the private treatment reports and letters from his 
providers are new, in that they have not previously been 
submitted.  The Board also finds that these reports are 
material, in that by itself or when considered with previous 
evidence of record, they are neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  That is, the 
evidence suggests that the Veteran may have a current 
diagnosis of diabetes mellitus, type II, which would qualify 
for the presumption outlined above.  Furthermore, this 
evidence when considered with the evidence already associated 
with the claims folder (to include evidence of the Veteran's 
in-country Vietnam service) raises a reasonable possibility 
of substantiating his claim.  The Veteran's personnel records 
confirm that he was present in the Republic of Vietnam during 
the presumptive period, and affirmative evidence to establish 
that the Veteran was not exposed to herbicides during his 
period of service is not present within the record.  
Therefore, new and material evidence has been received since 
the RO's May 2002 decision, and the Veteran's claim for 
entitlement to service connection is reopened.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2008).

ORDER

The application to reopen the claim of entitlement to service 
connection for diabetes mellitus, to include as being 
secondary to herbicide exposure, is granted.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in ascertaining 
whether the Veteran's has a current diagnosis of diabetes 
mellitus, type 1 or type  II., and, if the Veteran currently 
has a diagnosis of type I diabetes, whether that diagnosis is 
related to his period of active service.

While the Veteran's service treatment records are silent for 
a diagnosis of diabetes mellitus type I or type II, post-
service treatment reports contain diagnoses for each.  
Because these diagnoses are in conflict, the Board is unable 
to determine whether the Veteran is entitled to presumptive 
service connection for diabetes mellitus type II resulting 
from exposure to herbicide agents during his period of active 
service in Vietnam.

As noted above, the Veteran's file contains private medical 
reports and letters, dated in June 2005, June 2006, July 
2006, May 2007, December 2007, and January 2008, which 
indicate that he has a current diagnosis of diabetes 
mellitus, type II.  However, VA medical opinions of March 
2006 and July 2007, as well as other evidence of record such 
as a December 1992 discharge summary and a December 2004 
treatment record authored by a private provider (who 
attempted to clarify his comments in the December 2007 letter 
noted above), suggest that the Veteran's current diagnosis is 
actually diabetes mellitus, type I, for which the Veteran 
initially claimed entitlement to service connection.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a complete VA 
examination in the appropriate specialty.  
It is requested, if possible, that the 
examination be conducted by an examiner 
other than the VA examiner who provided 
etiological opinions in March 2006 and 
July 2007.  The examiner should review the 
entire claims file including associated 
private medical evidence and letters, VA 
medical examination reports, and VA 
etiological opinions of record, and should 
indicate in the examination report that 
the claims file has been reviewed in its 
entirety.  After examining the Veteran, 
and conducting any indicated testing, to 
include noting the presence of ketones in 
the urine, if appropriate, or any other 
blood testing which may be required, the 
examiner must offer opinions as to each of 
the following question:

a.  Does the Veteran currently have a 
diagnosis of diabetes mellitus type II;

b.  If the Veteran has a current 
diagnosis of diabetes mellitus, type I, 
but not type II, is it at least as 
likely as not that the Veteran's 
diabetes mellitus type I was incurred 
during his period of active service or 
otherwise related to his period of 
active service.


A complete and thorough rationale for all 
opinions expressed should be provided, and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.  The opinion should also 
address the Veteran's course of treatment 
from the initial diagnosis, and whether or 
not that history supports the current 
diagnosis.

2.  The AMC should then readjudicate the 
Veteran's claim for service connection in 
light of all of the evidence of record on 
the merits.  If the issue remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


